UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7088


NICHOLAS PAZ,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00304-jlk-mfu)


Submitted:   January 18, 2011              Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Paz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nicholas Paz, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2010) petition.             We have reviewed the record and

find   no   reversible    error.        Accordingly,    we    affirm   for   the

reasons stated by the district court.            Paz v. O’Brien, No. 7:10-

cv-00304-jlk-mfu (W.D. Va. July 23, 2010).                   We dispense with

oral   argument   because       the    facts   and   legal    contentions    are

adequately    presented    in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2